Citation Nr: 1328499	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service with the Special Philippine 
Scouts from March 1946 to January 1949.  The Veteran died in 
October 2001.  The appellant is the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The Veteran's death certificate lists his immediate cause 
of death as aspiration pneumonia with an antecedent cause of 
pulmonary tuberculosis, far advanced; a significant 
condition contributing to his death was listed as severe 
malnutrition.

2. At the time of the Veteran's death in October 2001, 
service connection had not been awarded to the Veteran for 
any disability.  

3. There is no evidence that pulmonary tuberculosis was 
first manifest during active service, or within one year of 
separation from active service.  

4. A disability of service origin did not cause or 
contribute substantially or materially to cause the 
Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2010 which 
addressed the notice elements of a service connection claim 
and was sent prior to the initial RO decision in this 
matter.  This letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The letter also 
informed the appellant of what evidence and information was 
required to substantiate a DIC claim based on a previously 
service-connected condition.  Further, the December 2010 
letter notified the appellant, that at the time of the 
Veteran's death he was not service-connected for any 
conditions and the letter provided her with notice of the 
criteria to substantiate a cause of death claim based on a 
condition not yet service-connected.  Therefore, the Board 
finds that the December 2010 letter complied with all notice 
requirements, including those outlined by Hupp.  

VA also has a duty to assist the appellant with the 
development of facts pertinent to the appeal.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  This duty includes the 
obtaining of "relevant" records in the custody of a Federal 
department or agency under 38 C.F.R. § 3.159(c)(2), as well 
as records not in Federal custody (e.g., private medical 
records) under 38 C.F.R. § 3.159(c)(1).  VA will also 
provide a medical examination if such examination is 
determined to be "necessary" to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Veteran's death certificate and a letter 
from the physician who attended the Veteran at the time of 
his death have been obtained and associated with the record.  
A VA medical opinion was not obtained in this matter, 
however, none is required.  With regard to cause of death 
claims, the duty to assist requirement under 38 U.S.C.A. § 
5103(a) requires VA to make "reasonable efforts" to provide 
assistance if requested, to include obtaining a medical 
opinion.  See 38 U.S.C.A. § 5103(a) (West 2002); DeLaRosa v. 
Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 
F.3d 1345 (Fed. Cir. 2008).  VA is excused from this 
obligation only when "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
38 U.S.C.A. § 5103(a)(2) (West 2002).  Here, there is no 
indication that the Veteran's cause of death was in any way 
related to his active service and there is no medical 
evidence to suggest that a disability of service origin 
caused or contributed substantially or materially to his 
cause of death.  As such, a medical opinion in this matter 
is not warranted.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of her claim discussed 
above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria and Analysis

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Where the service-
connected condition affects vital organs as distinguished 
from muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id. 

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical and lay evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Turning to the merits of the claim, the basic facts are not 
in dispute.  The Veteran's death certificate indicates that 
he died in October 2001 and that the immediate cause of his 
death was aspiration pneumonia with an antecedent cause of 
pulmonary tuberculosis, far advanced, with a significant 
condition contributing to his death listed as severe 
malnutrition.  At the time of his death, the Veteran was not 
service-connected for any condition.  

The appellant filed a claim for entitlement to service 
connection for the cause of the Veteran's death in December 
2010; however, she has not provided any specific information 
or allegation as to how the Veteran's death was related to 
his active service.  

As noted above, the Veteran's STRs are unavailable for 
review.  However, the Board notes that in November 1975 the 
Veteran filed a claim of entitlement to service connection 
for a right hand disability.  He did not indicate on his 
claim that he suffered from any disability related to 
pneumonia or tuberculosis.  Additionally, the Veteran filed 
a claim to reopen his claim of entitlement to service 
connection for a right hand disability in January 1992.  
Again, he did not indicate that he suffered from any 
disability related to pneumonia or tuberculosis.  

In a December 2010 letter Dr. F.P., a private physician, 
states that she treated the Veteran for pneumonia and 
pulmonary tuberculosis in October 2001, for the month 
preceding his death, and that the Veteran expired in her 
presence.  Dr. F.P. indicated that the Veteran was treated 
at home, and not in a hospital.  This letter provides no 
indication that the Veteran's cause of death, aspiration 
pneumonia and pulmonary tuberculosis, was in anyway related 
to his active service some 52 years earlier.  

The Board notes that presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309 is available for active 
tuberculosis if shown within one year of separation from 
active service.  However, in this case, there is no evidence 
of the Veteran's pulmonary tuberculosis until over 50 years 
following his separation from active service.  As for the 
provisions of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), there were no allegations from the Veteran 
during his lifetime that he suffered from pulmonary 
tuberculosis symptoms during service, which continued 
thereafter; as noted above, the Veteran only ever claimed 
service connection for a right hand disability, which the 
Board notes was not granted.  See Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013).  

In sum, there is no evidence of record suggesting that the 
Veteran's aspiration pneumonia and pulmonary tuberculosis, 
with severe malnutrition, were in any way related to his 
active service.  Further, there is no indication from the 
record that the Veteran was diagnosed with pulmonary 
tuberculosis within one year of separation from active 
service, or that during his lifetime, he complained of 
tuberculosis symptoms that began during service and 
continued after separation.  Therefore, the Board finds that 
the evidence of record does not establish that a service-
connected condition caused or contributed substantially or 
materially to the Veteran's death.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim and entitlement to service connection for the cause of 
the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


